IN THE COURT OF APPEALS OF IOWA

                                   No. 15-0015
                            Filed November 12, 2015


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

DEANDRE DAVIS,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Scott County, Mary E. Howes,

Judge.



      Deandre Davis appeals the sentence imposed following his guilty plea to

robbery in the second degree. AFFIRMED.




      Mark C. Smith, State Appellate Defender, and Patricia Reynolds, Assistant

Appellate Defender, for appellant.

      Thomas J. Miller, Attorney General, and Heather Ann Mapes, Assistant

Attorney General, for appellee.



      Considered by Potterfield, P.J., and Doyle and Tabor, JJ.
                                        2


DOYLE, Judge.

      Deandre Davis appeals the sentence imposed following his guilty plea to

robbery in the second degree, claiming the sentence is cruel and unusual

because he was just eighteen years old at the time of the commission of the

offense.   Because Davis was an adult offender, the statutory and case law

authority with regard to juvenile offenders does not apply to his claim. We affirm

the judgment and sentence entered following Davis’s guilty plea.

      In 2014, Davis pled guilty to second-degree robbery. The plea agreement

provided the State would recommend incarceration, which was statutorily

mandated because the crime was a forcible felony. The State agreed to dismiss

Davis’s charges for conspiracy to commit a forcible felony and second-degree

theft in exchange for his plea to the robbery charge. The district court accepted

the terms of the plea agreement and sentenced Davis on the robbery charge to a

term of incarceration not to exceed ten years, with a seventy-percent mandatory

minimum, pursuant to Iowa Code sections 902.3 and 902.9 (2013).

      Davis appeals, claiming the district court “erred in failing to consider more

lenient sentencing options” due to his “young” age.         Davis’s constitutional

challenge based on his youth would implicate the legality of his sentence. See

State v. Lyle, 854 N.W.2d 378, 400 (Iowa 2014). However, Davis was not a

juvenile when he committed the crimes; he was eighteen years old, about three

months shy of turning nineteen. But Davis persists that if he “had been about

nine months younger at the time of the offense, there would have been no

question that the court could have imposed any sentence at all, including a
                                            3


suspended sentence or deferred judgment.” In other words, Davis asks us to

extend the protections afforded juveniles to young adults.1

       Indeed, in Lyle, 854 N.W.2d at 400, the Iowa Supreme Court held “all

mandatory minimum sentences of imprisonment for youthful offenders are

unconstitutional under the cruel and unusual punishment clause in article I,

section 17 of our constitution.” According to Davis, “This case differs from Lyle

only in that Davis was about nine months over the age of eighteen when the

offense was committed.” But the court in Lyle expressly limited its holding to

juvenile offenders:

       Furthermore, our holding today has no application to sentencing
       laws affecting adult offenders. Lines are drawn in our law by
       necessity and are incorporated into the jurisprudence we have
       developed to usher the Iowa Constitution through time. This case
       does not move any of the lines that currently exist in the sentencing
       of adult offenders.



1
  Davis also raises a gross-proportionality challenge, emphasizing the specific facts of
his case as reason for his sentence being in violation of the cruel and unusual
Punishment Clauses. See State v. Bruegger, 773 N.W.2d 862, 884 (Iowa 2009) (“[A]t
least in some instances, defendants who commit acts of lesser culpability within the
scope of broad criminal statutes carrying stiff penalties should be able to launch an as-
applied cruel and unusual punishment challenge.”); see also State v. Oliver, 812 N.W.2d
636, 651 n.12 (Iowa 2012) (stating an “as-applied” challenge to a sentence “can be
brought, regardless of the presence or absence of [the Bruegger] factors”); Nims v.
State, No. 13-0299, 2014 WL 667657, at *2-3 (Iowa Ct. App. Feb. 19, 2014) (Mullins, J.,
dissenting) (stating the defendant should have been permitted an evidentiary hearing on
his gross-proportionality challenge). Here, Davis accepted a plea agreement with the
State under which he pled guilty to second-degree robbery, a forcible felony. Although
Davis was in high school and he was allegedly subjected to peer-pressure by one of his
co-defendants, Davis was not a minimal participant in the offense—it was Davis who
pointed a shotgun at a woman and demanded her money and cell phone. We also
observe Davis did not experience a “dramatic sentence enhancement” based on his
status as a repeat offender; his sentence falls squarely within the statutory framework for
his actions in the robbery. We conclude Davis’s gross-proportionality claim is
unpersuasive under these facts. See, e.g., State v. Reed, No. 13-0988, 2015 WL
566625, at *5 (Iowa Ct. App. Feb. 11, 2015) (concluding the cruel and unusual
punishment clause of the Iowa Constitution did not require the district court to afford the
defendant an individualized evidentiary sentencing hearing).
                                        4

854 N.W.2d at 403. In light of this limitation, the court’s holding in Lyle is not

applicable to Davis. See also State v. Vance, No. 15-0070, 2015 WL 4936328,

at *2 (Iowa Ct. App. Aug. 19, 2015) (holding the young adult defendant’s

challenge to the mandatory minimum aspect of his sentence was not controlled

by Lyle); State v. Walztoni, No. 14-0843, 2015 WL 1331646, at *1 n.1 (Iowa Ct.

App. Mar. 25, 2015) (same); State v. Clayton, No. 14-0451, 2014 WL 7343751,

at *4 (Iowa Ct. App. Dec. 24, 2014) (same); State v. Ryun, No. 14-0559, 2014

WL 6977253, at *1 n.2 (Iowa Ct. App. Dec. 10, 2014) (same); State v. Cox, No.

13-0991, 2014 WL 4230196, at *2 (Iowa Ct. App. Aug. 27, 2014) (same); Quigley

v. State, No. 12–1121, 2014 WL 4243262, at *1 (Iowa Ct. App. Aug. 27, 2014)

(holding the defendant should be resentenced consistent with Lyle, in order for

the district court to “differentiate between offenses [the defendant] committed as

a juvenile and those he committed as an adult”). In this case, the district court

appropriately sentenced Davis per the mandatory statutory minimum for his

offense.

       Accordingly, we affirm the judgment and sentence entered following

Davis’s guilty plea.

       AFFIRMED.